Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (U.S. Pub No. 2013/0223250 A1) in view of Utsunomiya et al. (U.S. Pub No. 2008/0192644 Al) in further view of Batra (U.S. Pub No. 2017/0041 738 Al)


 15. Matsuo teaches a first terminal apparatus that performs communication with a second terminal apparatus [par 0027, In this case, a given wireless communication apparatus transmits a connection request signal to a partner wireless communication apparatus, and the partner wireless communication apparatus performs detection and reception processing based on a high sensitivity point carrier sense threshold, and transmits a connection response signal, thereby starting communication between the two wireless communication apparatuses], the first terminal apparatus comprising: reception circuitry configured to receive a first frame including a physical (PHY) layer [par 0057, The modulation unit 31 performs, for the frame received from the transmitting unit 41, processing associated with a physical layer such as encoding processing, modulation processing, and addition of a physical header, and then outputs the frame to the wireless unit 20], and in a case of receiving the first frame, selectively perform either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value [par 0042, 0044, 0086, 0107, In the first embodiment, it is possible to determine whether the reception error has occurred because of interference, by performing a two-level carrier sense upon receiving a frame. The two -level carrier sense includes a first carrier sense using a first carrier sense threshold, and a second carrier sense using a second carrier sense threshold. If the first and second carrier senses are performed using the first carrier sense threshold and the second carrier sense threshold for which a sensitivity point is lower than that for the first carrier sense threshold, respectively, and the second carrier sense indicates a busy state, it is possible to make interference determination using a corresponding busy determination time]; control circuitry configured to interpret the first frame; and transmission circuitry configured to transmit a second frame [par 0113, 0131, The system generally operates assuming that a response frame should be transmitted after a given fixed short period of time such as an SIFS elapses. Assuming that this time is a response frame expected time (Te in FIG. 7), the determination times
based on the first and second carrier thresholds desirably coincide with the response frame expected time],
 	Matsuo fail to show wherein: the first frame includes a physical (PHY) layer, the PHY layer including information indicating whether to prohibit the reception circuitry from performing the second carrier sense, and the information indicating whether to prohibit the reception circuitry from performing the second carrier sense is information to the first terminal apparatus that selectively executes the first carrier sense or the second carrier sense or the second carrier sense
 	In an analogous art Utsunomiya show wherein: the first frame includes a physical (PHY) layer [par 0096, the physical layer 1100 includes a first physical protocol processing unit 502 that performs physical layer protocol processing so as to make communication through a first channel with a first communication channel width; and a protocol processing unit 503 that performs physical layer protocol processing so as to make communication through a second channel with a second communication channel of which the width is wider than that of the first communication channel], the PHY layer including information indicating whether to prohibit the reception circuitry from performing the second carrier sense [par 0064, 0102, 0103, notification frames which notifies the recommended channel width by using the recommended channel width notification frame, the second embodiment will describe an example of notifying the recommended channel width by using a recommended transmission channel width field. When receiving the transmission instruction of the recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the ‘use only 20 MHz. The device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel], and the information indicating whether to prohibit the reception circuitry from performing the second carrier sense is information to the first terminal apparatus that selectively executes the first carrier sense or the second carrier sense [par 0098, 0103,  If the presence or absence of a carrier sense of the extension channel is described in an AP search frame or a subscription request frame to be transmitted from a STA which is desired to be newly subscribed in the BSS, the analysis unit 1102 obtains the information of the description. Thus, by notifying the use of the 20 MHz channel width to the terminals not having the carrier sense functions of the extension channel, the device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo and Utsunmiya because from a viewpoint of a device cost and actual circumstances the communication apparatus may conduct only energy measurement of a reception signal without detecting the physical header from the reception signal.
 	Matsuo and Utsunmiya fail to show information associated with a transmit power set by the transmission circuitry is included in the PHY header in a case where the reception circuitry performs the second carrier sense, and the information associated with the transmit power is information indicating a maximum transmit power that can be set to the second frame for transmission by the transmission circuitry in a case where the reception circuitry performs the second carrier sense.
 	In an analogous art Barta show information associated with a transmit power set by the transmission circuitry is included in the PHY layer in a case where the reception circuitry performs the second carrier sense [par 0041, 0056, 0091, Rather, the disclosed PHY layer options enable a low rate (e.g., less than 1 Mbps), very low- power (e.g., less than 3 mA), very short-range (e.g., less than 3 meters) wireless technology that operates in a limited multipath environment for use in any application. FIG. 6 shows a PHY header format 600 in accordance with embodiments of the disclosure. In general, the PHY header format 600 contains information about the data rate of the MAC frame body, the length of the MAC frame body (which does not include the MAC header or the FCS) and information about the next packet (e.g., whether it is being sent in a burst mode, where multiple packets are transmitted consecutively using a minimum inter-frame spacing). More specifically, the PHY header format 600 of FIG. 6 comprises 15 bits, numbered from 0 to Mas illustrated, LBS to MSB. Bits 0-2 correspond to a RA TE field, which conveys information about the type of modulation, the symbol rate, frequency deviation or pulse shape, the coding rate, and the spreading factor used to transmit the PSDU. The PHY is able to perform CCA according to at least one of the following three methods: CCA mode 1, CCA mode 2, and CCA mode 3. CCA mode 1 corresponds to an "energy above threshold" mode, in which CCA reports a busy medium upon detecting any energy above the ED threshold. CCA mode 2 corresponds to a "carrier sense only" mode, in which CCA reports a busy medium only upon the detection of a signal compliant with this standard with the same modulation and characteristics of the PHY that is currently in use by the device], and the information associated with the transmit power is information indicating a maximum transmit power that can be set to the second frame for transmission by the transmission circuitry in a case where the reception circuitry performs the second carrier sense [par 0085, 0090, As shown in diagram 2900, the transmit power-on ramp for 10% to 90% of maximum power is not more than 5 symbols. Similarly, FIG. 30 shows a transmit power down ramp diagram 3000 in accordance with embodiments of the disclosure. As shown in the diagram 3000, the transmit power-down ramp for 90%, to 10%, maximum power is not more than 5 symbols. As needed, the transmit power ramps, the receiver energy detection (ED) measurement is an estimate of the received signal power within the bandwidth of the channel. It is intended for use by a network/MAC layer as part of a channel selection algorithm. No attempt is made to identify or decode signals on the channel. Further the minimum ED value (zero) indicates received power less than either 10 dB above the specified receiver sensitivity (see table 3200 of FIG. 32), ora value prescribed local regulatory requirements (e.g., whichever is lower). In at least some embodiments, the range of received power spanned by the ED values is at least 40 AB. Within this range, the mapping from the received power in decibels to ED value is linear with an accuracy of .+-.6 QB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo, Utsunmiya, and Batra because the PHY is responsible for the following tasks: 1) activation and deactivation of the radio transceiver; 2) clear channel assessment (CCA) and listen before talk (LBT) within the current channel; and 3) data transmission and reception.


24. Matsuo describes a communication method of a first terminal apparatus that performs communication with a second terminal apparatus[par 0027, In this case, a given wireless communication apparatus transmits a connection request signal to a partner wireless communication apparatus, and the partner wireless communication apparatus performs detection and reception processing based on a high sensitivity point carrier sense threshold, and transmits a connection response signal, thereby starting communication between the two wireless communication apparatuses], the communication method comprising: receiving a first frame including a physical (PHY) layer[par 0057, The modulation unit 31 performs, for the frame received from the transmitting unit 41, processing associated with a physical layer such as encoding processing, modulation processing, and addition of a physical header, and then outputs the frame to the wireless unit 20], interpreting the first frame; and transmitting a second frame[par 0113, 0131, The system generally operates assuming that a response frame should be transmitted after a given fixed short period of time such as an SIFS elapses. Assuming that this time is a response frame expected time (Te in FIG. 7), the determination times based on the first and second carrier thresholds desirably coincide with the response frame expected time],
 	Matsuo fail to show selectively performing either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value;
 	In an analogous art Batra shows show selectively performing either a first carrier sense carried out based on a predetermined carrier sense level value or a second carrier sense carried out based on a carrier sense level value higher than the predetermined carrier sense level value [par 0091, CCA mode 1 corresponds to an "energy above threshold" mode, in which CCA reports a busy medium upon detecting any energy above the ED threshold. CCA mode 2 corresponds to a "carrier sense only" mode, in which CCA reports a busy medium only upon the detection of a signal compliant with this standard with the same modulation and characteristics of the PHY that is currently in use by the device. This signal may be above or below the ED threshold. The CCA detection time is equal to pbCCATime. The CCA mode 3 corresponds to a "carrier sense with energy above threshold" mode, in which CCA reports a busy medium using a logical combination of: 1) detection of a signal with the modulation and characteristics of this standard; and 2) energy above the ED threshold, where the logical operator may be "AND" or "OR"].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo and Batra because the PHY is responsible for the following tasks: 1) activation and deactivation of the radio transceiver; 2) clear channel assessment (CCA) and listen before talk (LBT) within the current channel; and 3) data transmission and reception.
 	Matsuo and Batra fail to show wherein: the PHY layer including information indicating whether to prohibit performing the second carrier sense, and the information indicating whether to prohibit the reception circuitry from performing the second carrier sense is information to the first terminal apparatus that selectively executes the first carrier sense or the second carrier sense
 	In an analogous art Utsunmiya show wherein: the PHY layer including information indicating whether to prohibit performing the second carrier sense [par 0064, 0102, 0103, notification frames which notifies the recommended channel width by using the recommended channel width notification frame, the second embodiment will describe an example of notifying the recommended channel width by using a ‘recommended transmission channel with field. When receiving the transmission instruction of the recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the ‘use only 20 MHz. The device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel], and the information indicating whether to prohibit the reception circuitry from performing the second carrier sense is information to the first terminal apparatus that selectively executes the first carrier sense or the second carrier sense[par 0103, Thus, by notifying the use of the 20 MHz channel width to the terminals not having the carrier sense functions of the extension channel, the device prevents the terminals not having the carrier sense function of the extension channel from transmitting the 40 MHz frames, and avoids frame collisions with other BSSs overlapped on the extension channel resulting from not performing the carrier senses of the extension channel]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuo, Barata, and Utsunmiya because from a viewpoint of a device cost and actual circumstances the communication apparatus may conduct only energy measurement of a reception signal without detecting the physical header from the reception signal. 



Response to Arguments


Applicant respectfully submits that the Examiner appears to associate the “the information indicating whether to prohibit the reception circuitry from performing the second carrier sense” of claim 15 with the “transmission instruction of the recommended channel width notification frame” described by Utsunomiya. However, the transmission instruction of Utsunomiya merely includes a recommendation of use of 20 MHz channel width, and does not include any information to a terminal apparatus that selectively executes a first carrier sense or a second carrier sense. Utsunomiya fails to teach, disclose, or suggest the feature of “the information indicating whether to prohibit the reception circuitry from performing the second carrier sense is information to the first terminal apparatus that selectively executes the first carrier sense or the second carrier sense,” as recited by amended independent claim 15.

The examiner respectfully disagrees in Utsunomiya shows a notification of notifying a the use of the  recommended channel width notification frame recommending the 20 MHz channel width from the instruction unit 1103, the generation unit 1104 generates the recommended channel width notification frame with the `use only 20 MHz` described therein to transmit it to the specified address channel width to terminals which results prevents the terminals not having the carrier sense function, in paragraph 0103. This notification is based upon the acknowledgement or indication of the presence of carrier sense.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/SYED ALI/Primary Examiner, Art Unit 2468